

116 HR 5707 IH: Protect American Voters Act
U.S. House of Representatives
2020-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5707IN THE HOUSE OF REPRESENTATIVESJanuary 29, 2020Mr. Rodney Davis of Illinois (for himself, Mr. Loudermilk, Mr. Walker, Mr. Riggleman, Mr. Hagedorn, Mr. Chabot, Ms. Stefanik, Mr. Katko, and Mr. Young) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Help America Vote Act of 2002 to direct the Election Assistance Commission to adopt
			 voluntary guidelines for the use of nonvoting election technology, to
			 require the Director of the National Institute of Standards and Technology
			 to submit annual status reports on the extent to which the Director
			 has carried out the Director’s responsibilities under such Act and carried
			 out projects requested by the Election Assistance Commission, to establish
			 an Election Cyber Assistance Unit in the Election Assistance Commission,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Protect American Voters Act. 2.Voluntary guidelines for use of nonvoting election technology (a)Adoption of voluntary guidelines by Election Assistance CommissionTitle II of the Help America Vote Act of 2002 (52 U.S.C. 20921 et seq.) is amended by adding at the end the following new subtitle:
				
					EVoluntary Guidelines for Use of Nonvoting Election Technology
						297.Adoption of voluntary guidelines by Commission
 (a)AdoptionThe Commission shall adopt voluntary guidelines for election officials on the use of nonvoting election technology, taking into account the recommendations of the Emerging Election Technology Committee under section 297A.
 (b)ReviewThe Commission shall review and update the guidelines adopted under this subtitle not less frequently than once every 2 years.
 (c)Process for adoptionThe adoption of the voluntary guidelines under this subtitle shall be carried out by the Commission in a manner that provides for each of the following:
 (1)Publication of notice of the proposed guidelines in the Federal Register. (2)An opportunity for public comment on the proposed guidelines.
 (3)An opportunity for a public hearing on the record. (4)Publication of the final recommendations in the Federal Register.
 (d)Deadline for initial set of guidelinesThe Commission shall adopt the initial set of voluntary guidelines under this section not later than June 1, 2021.
							297A.Emerging Election Technology Committee
 (a)EstablishmentThere is established in the Commission the Emerging Election Technology Committee (hereafter in this section referred to as the Technology Committee).
 (b)DutiesThe Technology Committee shall assist the Commission in the adoption of voluntary guidelines under section 297, including by providing the Commission with recommendations on appropriate standards for the use of nonvoting election technology, including standards to ensure the security and promote the usability of such technology.
							(c)Membership
 (1)In generalThe Technology Committee shall be composed of members appointed by the Commission as follows: (A)Each member shall have expertise in the operation of nonvoting election technology.
 (B)At least three of the members shall be State or local election officials. (C)At least four of the members shall be individuals who are not employees of the Commission.
 (2)NumberThe number of members of the Technology Committee shall be determined by the Commission. (3)QuorumA majority of the members of the Technology Committee shall constitute a quorum, except that the Technology Committee may not conduct any business prior to the appointment of all of its members.
 (d)ChairThe members of the Technology Committee shall select one of the members to serve as chair of the Committee.
 (e)No compensation for serviceMembers of the Technology Committee shall not receive any compensation for their service, but shall be paid travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Committee.
 297B.Nonvoting election technology definedIn this subtitle, the term nonvoting election technology means technology used in the administration of elections for Federal office which is not used directly in the casting, counting, tabulating, or collecting of ballots or votes, including each of the following:
 (1)Electronic pollbooks. (2)Election result reporting systems.
 (3)Electronic ballot delivery systems. (4)Online voter registration systems.
 (5)Polling place location search systems. (6)Sample ballot portals.
 (7)Such other technology as may be recommended for treatment as nonvoting election technology as the Emerging Election Technology Committee may recommend..
 (b)Clerical amendmentThe table of contents of such Act is amended by adding at the end of the items relating to title II the following:
				
					
						Subtitle E—Voluntary Guidelines for Use of Nonvoting Election Technology
						Sec. 297. Adoption of voluntary guidelines by Commission.
						Sec. 297A. Emerging Election Technology Committee.
						Sec. 297B. Nonvoting election technology defined..
 3.Status reports by National Institute of Standards and TechnologySection 231 of the Help America Vote Act of 2002 (52 U.S.C. 20971) is amended by adding at the end the following new subsection:
			
 (e)Status reports by National Institute of Standards and TechnologyNot later than 60 days after the end of each fiscal year (beginning with 2020), the Director of the National Institute of Standards and Technology shall submit to Congress a status report describing—
 (1)the extent to which the Director carried out the Director’s responsibilities under this Act during the fiscal year, including the responsibilities imposed under this section and the responsibilities imposed with respect to the Technical Guidelines Development Committee under section 222, together with the Director’s best estimate of when the Director will completely carry out any responsibility which was not carried out completely during the fiscal year; and
 (2)the extent to which the Director carried out any projects requested by the Commission during the fiscal year, together with the Director’s best estimate of when the Director will complete any such project which the Director did not complete during the fiscal year..
		4.Establishment of Election Cyber Assistance Unit in Election Assistance Commission
 (a)In generalSubtitle A of title II of the Help America Vote Act of 2002 (52 U.S.C. 20921 et seq.) is amended by adding at the end the following new part:
				
					4Election Cyber Assistance Unit
						225.Election Cyber Assistance Unit
 (a)EstablishmentThere is established in the Commission the Election Cyber Assistance Unit (hereafter in this part referred to as the Unit).
 (b)DutiesThe Unit will provide State and local election officials in various geographic regions of the United States with access to risk-management, resiliency, and technical support services provided by election administration and cybersecurity experts who will be based in such regions and who may provide such services in person, by telephone, or online..
 (b)Clerical amendmentThe table of contents of such Act is amended by adding at the end of the items relating to subtitle A of title II the following:
				
					
						Part 4—Election Cyber Assistance Unit
						Sec. 225. Election Cyber Assistance Unit..
			